UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 AMERICANN, INC (Exact name of registrant as specified in its charter) Delaware 27-4336843 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3200 Brighton Blvd. Unit 114 Denver, CO (Address of principal executive offices) (Zip Code) (303) 862-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No þ As of August 1, 2015,the registrant had 16,631,000shares of Common Stock ($0.0001 par value) outstanding. Table of Contents AMERICANN, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Condensed Balance Sheets as of June 30, 2015 and September 30, 2014 1 Condensed Statements of Operations for the Three and Nine Months Ended June 30, 2015 and 2014 2 Condensed Statements of Cash Flows for the Nine Months Ended June 30, 2015 and 2014 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 6. Exhibits 18 SIGNATURES 19 i Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS AMERICANN, INC. (FKA NEVADA HEALTH SCAN, INC.) CONDENSED BALANCE SHEETS June 30, 2015 (unaudited) September 30, Assets Current Assets: Cash and cash equivalents $ $ Interest receivable - Deposits Prepaid expenses Land held for sale Total current assets Furniture and equipment (net of depreciation of $1,177 and $394, respectively) Note receivable - Natures Own Note receivable -WGP - Website development costs - Deferred financing costs - Security deposit Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses $ $ Related party payables - Interest payable - Interest payable - related party Other payables Deferred revenue - Note payable - Total current liabilities Note payable - related party Total liabilities Commitments and contingencies Stockholders' Equity: Preferred stock, $0.0001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 16,631,000 and 16,581,000 shares issued and outstanding as of June 30, 2015 and September 30, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Table of Contents AMERICANN, INC. (FKA NEVADA HEALTH SCAN, INC.) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Nine Months Ended June 30, (as restated) (as restated) Revenues: Consulting fees $ $
